Supreme Court
OF
NEVADA

CLERK’S ORDER

(ap 1947 “>

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOSEPH A. HALL, PROPOSED No. 84853

INTERVENOR,

Appellant,

vs.

ROBERT ALLEN, AN ARIZONA ge ae c Q
RESIDENT; STEVEN GIORDANO, A BA lc Een Bs

NEW JERSEY RESIDENT; AND

GLOYD ROBINSON, A NEW JERSEY JUL 05 2022

 

LOTT HLIZABSy EH A. BROWN
RES IDENT, CLERK GE SUPREME COURT
_Respondents. a BY ene

 

GEMaTY CLERK

 

ORDER DISMISSING APPEAL

Pursuant to appellant’s notice of withdrawal this appeal is
dismissed. See NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN

 
 

ee: Hon. Susan Johnson, District Judge
Law Office of Bradley L. Booke
Hone Law
Marquis Aurbach Coffing
Eighth District Court Clerk

22-201383